                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )   Case No. 20-3021-02-CR-S-MDH
                                                )
JOHN C. HASHAGEN,                               )
                                                )
                                                )
                      Defendant.                )


                                            ORDER

       Before the Court is the United States’ Motion to Dismiss (Doc. 73) Counts One, Four,

Eight, Ten, and the Forfeiture Allegation of the original Indictment filed in the above-captioned

case on February 19, 2020 as to defendant John C. Hashagen only. The United States has

confirmed that the defendant passed away on February 5, 2021. The Motion to Dismiss is

GRANTED.



IT IS SO ORDERED.

Dated: May 3, 2021                                          /s/ Douglas Harpool______
                                                           DOUGLAS HARPOOL
                                                           United States District Judge




         Case 6:20-cr-03021-MDH Document 82 Filed 05/03/21 Page 1 of 1
